DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on September 23, 2022, is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 4 recites the limitation "is vertically lower edge" in line 2, rendering the claim indefinite. For the purposes of examination, the limitation will be interpreted to recite “is a vertically lower edge.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by You (US 2018/0183033 A1).
Regarding claim 1, You teaches a traction battery assembly comprising:
	a plurality of battery cells disposed along an axis, in this case a battery module (¶ [0035]; Fig. 1 & 2);
	an endplate at an axial end of the plurality of battery cells (¶ [0035]; Fig. 1-4, reference no. 10); and
	a corrugated area of the endplate having a plurality of corrugations that flatten to accommodate expansion of the plurality of battery cells along the axis, in this case the energy absorbing component that has a stress bearing plate (¶ [0036]-[0037]; Fig. 2-4, reference nos. 13 & 130).
Regarding claim 2, You further teaches that each of the corrugations in the plurality of corrugations extends longitudinally from a first edge of the endplate to an opposite second edge of the endplate, in this case the corrugations extend from one edge of the energy absorbing component to an opposite edge (see annotated Fig. 3, below).

    PNG
    media_image1.png
    527
    525
    media_image1.png
    Greyscale

Regarding claim 3, You further teaches that each of the corrugations of the plurality of corrugations extends longitudinally in a direction that is perpendicular to the axis (see Fig. 2, reference no. 13).
Regarding claim 4, You further teaches that the first edge is a vertically upper edge and the second edge is a vertically lower edge (see annotated Fig. 3, above).
Regarding claim 5, You further teaches a compressible material that is disposed axially between the endplate and the plurality of battery cells, in this case the energy absorbing component of the endplate is positioned interior of the endplate and exterior of the battery cells (see Fig. 2, reference nos. 10 & 13).
Regarding claim 8, You further teaches that the endplate is configured such that flattening the plurality of corrugations to accommodate expansion of the plurality of battery cells moves the corrugated area axially outward relative to first and second lateral edges of the endplate (¶ [0042]; Fig. 6).
Claims 10, and 13, and 14 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Sakurai (US 2019/0013501 A1).
Regarding claim 10, Sakurai teaches a traction battery assembly comprising:
	a plurality of battery cells disposed along an axis (¶ [0082]; Fig. 1-3, reference no. 21); and
	an endplate at an axial end of the plurality of battery cells having an axially facing side that has a profile that is curved to accommodate expansion of the plurality of cells along the axis, the curved profile extending from a first outer edge of the endplate to an opposing second outer edge of the endplate, in this case the endplates (¶ [0082]; Fig. 1, reference no. 3) has a central plate portion that protrudes outwardly (¶ [0093]; Fig. 2-4, reference no. 35).
Regarding claim 13, Sakurai further teaches that the profile is a concave profile, in this case the central plate portion protrudes outwardly from the battery cells (see Fig. 2 & 3, reference no. 35) so that the protrusion is concave in relation to the battery cells.
Regarding claim 14, Sakurai further teaches that the traction battery is a traction battery of an electrified vehicle (¶ [0002]-[0003]).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over You as applied to claim 1, above, and further in view of Sakurai.
Regarding claim 9, You does not specify that the battery is an electric vehicle traction battery. However, Sakurai teaches a traction battery of an electrified vehicle (¶ [0002]-[0003]). One having ordinary skill in the art would have realized that the battery module would be capable of providing electrical power to an electrical load, such as an electric vehicle. Therefore, it would have been obvious to have equipped the battery module in an electric vehicle in order to provide electric power to the vehicle.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Sakurai as applied to claim 10, above, and further in view of You.
Regarding claim 11, Sakurai does not teach the flexible material. However, You teaches a compressible material located axially between the plurality of battery cells and endplate, in this case the stress bearing plate (¶ [0035]-[0037]; Fig. 2-4, reference no. 130). One having ordinary skill in the art would have realized that including such a compressible material would result in less stress applied to the battery module as a result of battery cell expansion (¶ [0016]), thereby facilitating improved battery module reliability and safety. Therefore, it would have been obvious to have included the compressible material in order to facilitate improved battery module reliability and safety.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Sakurai as applied to claim 10, above, and further in view of Lei et al. (US 2016/0309624 A1), hereinafter “Lei.”
Regarding claim 12, Sakurai does not teach the thermal exchange plate. However, Lei teaches a battery module comprising an endplate designed with a recess to receive a thermal plate (¶ [0035]; Fig. 3, reference nos. 210 & 208). One having ordinary skill in the art would have realized that including the thermal plates would have assisted with dissipating the generated heat to promote consistent performance and output of the power stages and the components thereof (¶ [0038]), thereby facilitating improved battery module operation. Therefore, it would have been obvious to have included a thermal plate in order to facilitate improved battery module operation.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Sakurai as applied to claim 10, above, and further in view of Mummigatti et al. (US 2020/0036067 A1), hereinafter “Mummigatti.”
Regarding claim 15, Sakurai does not teach that the endplate and a battery pack tray are parts of the same continuous and monolithic tray assembly. However, Mummigatti teaches that a battery module may either be assembled from separate pieces or may be formed as a unitary structure (¶ [0041] & [0045]). Furthermore, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” M.P.E.P. § 2144.04 V. B. One having ordinary skill in the art would have understood that substituting the assembled module of Sakurai for the unitary or monolithic module of Mummigatti would have yielded the predictable result of a functional battery module. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the assembled module for the unitary or monolithic module in order to yield the predictable result of a functional battery module.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art reference could be found that fairly teaches or suggests a compressible material including a plurality of axially protruding pieces that are axially thickened nested within one of the corrugations as required by claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729